Citation Nr: 1235423	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  06-21 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1969 to April 1972.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which in pertinent part, denied service connection for porphyria cutanea tarda (PCT) (claimed as a skin condition).  

In a May 2010 decision, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary to decide the Veteran's appeal has been obtained. 

2.  The Veteran was treated for a rash on both hands and a boil on the right arm while in service.  

3.  Skin disorder symptoms were not chronic in service. 

4.  Skin disorder symptoms have not been continuous since separation from service.

5.  The Veteran's post-service diagnosed skin disorder, to include fungal dermatitis and tinea pedis, is not related to active service.

6.  The Veteran's post-service diagnosed skin disorder does not include PCT.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder have not been met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by a December 2004 letter.  In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed the Veteran it had to obtain any records held by any federal agency.  This letter also informed the Veteran that on his behalf VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the letter told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, a May 2006 letter included the type of evidence necessary to establish a disability rating, but not to establish an effective date for the disorder on appeal.  Because this claim is denied on the merits, any deficiency as to the notice of an effective date is moot, the Veteran has not been prejudiced, and no further efforts are required with respect to the duty to notify. 

Regarding the duty to assist, VA must make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records; VA outpatient treatment records from January 2002 to December 2005, June 2008 to September 2010, and January 2011 to August 2011; Social Security Administration (SSA) records; and an October 2010 VA examination report.  The VA examiner reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale.  The Board finds that the VA examination report is adequate and probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Pursuant to the Board's May 2010 remand instructions, the RO secured for the record copies of the complete medical records considered by SSA in conjunction with the award of SSA disability benefits.  In June 2010, the RO sent the Veteran and his representative a notice letter requesting the Veteran complete and return an enclosed VA Form 21-4142, Authorization and Consent to Release Information, for each private health care provider, and if he has received any treatment from a VA medical facility to provide the name and location of the facility and the approximate dates of treatment on the enclosed VA Form 21-4138, Statement in Support of Claim.  Pursuant to the Veteran's submission of a completed June 2010 VA Form 21-4138 identifying that "all medical care for [his] skin condition (PCT) is available at VAMC (VA Medical Center) Loma Linda," the RO obtained copies of complete clinical records from the identified source.  

Lastly, the RO arranged for a VA skin disorders examination in October 2010.  The October 2010 VA examination report reflects that the examiner considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noted all findings necessary for proper adjudication of the matter, and explained the rationale for the opinion offered.  As a result, the Board finds there was substantial compliance with the May 2010 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions). 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  When the disease identity is established, there is no requirement of evidentiary showing of continuity; however, continuity of symptomatology after discharge is required to support the claim where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A veteran, who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a certain listed disability, shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange), unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164, 166 (1999).  For purposes of this section, the term, "herbicide agent" means a chemical or an herbicide used in support of the United States and Allied Military Operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975. 38 U.S.C.A. § 1116;  38 C.F.R. § 3.307(a)(6)(i).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Analysis of Service Connection for Skin Disorder

The Veteran essentially contends that service connection is warranted for a skin disorder, to include PCT as due to herbicide exposure during active service in Vietnam.  On a July 2004 Application for Compensation and/or Pension Benefits, via a VA Form 21-526, the Veteran requested service connection for a skin disorder, which he noted began in January 1971 and was treated since June 2003.  In a May 2005 notice of disagreement, the Veteran wrote that while on active duty he flew in the helicopters that carried the Agent Orange containers and moved the containers to different locations, and that he had a skin condition on his hands and feet prior to service separation.   In a June 2006 substantive appeal, via a VA Form 9, the Veteran reported that he was stationed in Quen Yan Vietnam in the 540th Transportation Unit on the Flight Platoon approximately May or June of 1970 or 1971.  He asserted that he began having problems with his hands and feet peeling badly while in Vietnam, for which he sought medical attention, indicating that he was seen by a Flight Surgeon in Quen Yan who gave him antibiotics and cream.  

The Board notes that PCT is listed among the diseases associated with exposure to certain herbicide agents, and the Veteran's service personnel records indicate the Veteran served in Vietnam from May 1970 to April 1971.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  PCT is characterized by "cutaneous photosensitivity that causes scarring bullae, hyperpigmentation, facial hypertrichosis, and sometimes sclerodermatous thickenings and alopecia; it is frequently associated with alcohol abuse, liver disease, or hepatic siderosis; [and] [u]rinary levels of uroporphyrin and coproporphyrin are increased and activity of uroporphyrinogen decarboxylase is decreased."  See Dorland's Illustrated Medical Dictionary 1519 (31st ed. 2007).  

The Board finds that a preponderance of the evidence shows the Veteran never had PCT for any period.  In a December 2003 VA outpatient Agent Orange examination, the Veteran reported a history of hands and feet blister with itching since 1971.  Upon evaluation of the Veteran's skin in December 2003, objective medical findings were documented, to include superficial scars on both forearms and soles, ridged and split finger nail, blister on sole, and no rashes, petechia or erythema.  The examining physician's impression of the Veteran included chronic hepatitis C and r/o (rule out) PCT.  It was explained that the urine had shown pyuria, a urinalysis should be repeated, and a quantitative porphyrins assay in a 24-hours urine should be ordered to help in the diagnosis of PCT.  If porphyrin assay is consistent with PCT, then PCT might be related to either Agent Orange or hepatitis C.  The physician concluded that these conditions should be followed-up by the primary care provider and do not appear to be related to herbicide exposure.  The Board acknowledges that a December 2003 letter, prepared by the examining physician, informed the Veteran that the examination showed PCT and the diagnosis of PCT is considered related to agent orange, but the letter was concluded by the notation of "pending urinalysis and porphyrins" in the closing.  

A review of the subsequent medical evidence of record does not include a notation regarding PCT until 2010.  Pursuant to an October 2010 VA skin disorders examination, the history of skin condition listed PCT.  The Veteran stated that he experienced small water blisters that would dry and peel while he was in Vietnam.  Upon evaluation of the Veteran's skin, a thorough review of the Veteran's claims file and medical records from the VAMC in Loma Linda, the VA examiner did not list a diagnosis of PCT and opined the Veteran does not have PCT.  The examiner acknowledged that in December 2003 the Veteran had urine porphyrins testing for PCT at the VAMC in Loma Linda, but the Veteran's pentacarboxyloporphyrins was elevated at 15 and the other porphyrins levels were normal.  He noted that in PCT the uroporphyrins are elevated in the urine.  

As a result, the Board finds that the October 2010 VA examination report outweighs the December 2003 medical assessment of r/o PCT and any other competent medical findings of record that suggest the Veteran has ever had PCT for any period.  The October 2010 VA examiner concluded the Veteran did not have PCT after a complete review of the evidentiary record and examination findings, as well as based on the pertinent urinalysis results.  Because the weight of the evidence demonstrates no diagnosed disability of PCT, service connection for a skin disorder, to include PCT, on a presumptive basis as due to exposure to certain herbicide agents is not available in this case.  38 U.S.C.A. §§ 1112, 1116; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's representative request in an August 2012 informal hearing presentation (IHP) for an additional VA examination because the October 2010 VA examiner based the medical opinion on an interpretation of urinalysis rests done seven years prior, asserting that the examiner failed to complete all relevant tests and studies.  The Board finds that an additional remand is not warranted in this case for further development as the October 2010 VA examination report provides adequate medical evidence to decide the issue on appeal.  The October 2010 VA examiner thoroughly examined the Veteran and discussed the findings shown on physical examination.  The Veteran's claims file and treatment records from the VAMC in Loma Linda, to include clinical test results for PCT, were noted as reviewed, and the VA examiner discussed the Veteran's medical history to include such records.  Thus, the examination report contained sufficient detail for the VA examiner to conclude there was no current diagnosis of PCT.  See 38 C.F.R. §§ 4.2, 3.326 (provided that an examination is otherwise adequate for rating purposes, any examination report from any government or private institution may be accepted for rating a claim without further examination); Cox v. Nicholson, 20 Vet. App. 563, 570 (2007).  

Next, the Board considers whether service connection is warranted for the claimed skin disorder on a direct basis.  After a review of all the evidence, both lay and medical, the Board finds the Veteran was treated for symptoms of a skin disorder while in service, but skin disorder symptoms were not chronic in service.  Review of the service treatment records show treatment for "contact dermatitis work around solvent both hands" in August 1970 and a boil on the right arm with an incision and debridement or drainage (I&D) in December 1970.  At the time of discharge from service, the March 1972 separation examination report noted no pertinent abnormalities of the Veteran's skin.  As a result, the Board finds such evidence does not show skin disorder symptoms were chronic in service.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

The Board finds the weight of the competent evidence demonstrates that skin disorder symptoms have not been continuous since separation from service in April 1972.  As noted above, the March 1972 separation examination report did not reflect any history, current complaints, findings, or a diagnosis for a skin disorder.  The medical history given by the Veteran at service separation was negative for history or complaints of a skin disorder.  Following separation from service in April 1972, the evidence of record shows no complaints, diagnosis, or treatment for a skin disorder until 2002.  The absence of post-service complaints, findings, diagnosis, or treatment for approximately 30 years after service is one factor that tends to weigh against a finding of continuous symptoms after separation from service.  See Buchanan, 451 F.3d at 1337; see also Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000). 

The first post-service treatment and complaint for a skin disorder was of a blister on the left hand for three days, as noted in a January 2002 VA outpatient treatment record.  The Veteran reported it drains blood and pus, itches, lasts for seven days more or less, appears on hand and feet at random times, and has been occurring for over 31 years.  A January 2002 addendum report showed the Veteran denied any trauma, foreign body, or puncture, recurrence for the last three years, and that the condition was confined to his palms/soles.  The Veteran was assessed with a small abscess on the left hand, reportedly recurring, and onycholysis on the right thumb.

Subsequently, VA outpatient treatment records reveal a splinter on the left forearm in June 2004 and a small itchy rash on the legs controlled with cream in June 2004 and September 2004.  In June 2010, the Veteran stated his need for another skin test for Agent Orange, and upon examination complained of lesion on his face and feet and was assessed with benign nevus on hairline of scalp and fungal dermatitis of feet.  At a July 2010 treatment session, the Veteran complained of itchy water blisters on both hands and feet, worse on feet, which he noticed after serving in Vietnam, as well as a previous exposure to Agent Orange.  The examining physician compiled the problem list as itchy blisters and moccasin type distribution of feet and affected hands consistent with long-standing tinea pedis.  An assessment of tinea pedis was further noted in September 2010 and controlled pedal fungal dermatitis in August 2011.

Pursuant to reports of VA outpatient treatment sessions, there were no objective medical findings after evaluation of the Veteran's skin of unusual rashes or lesions noted in December 2002, January 2003, June 2003, September 2004, January 2005, August 2010, and August 2011.  At the October 2010 VA examination, the Veteran reported treatment in the past 12 months for fungal dermatitis.  Following the physical evaluation and review of the claims file, the VA examiner diagnosed the Veteran with moccasin type fungal dermatitis and tinea pedis.

With regard to the Veteran's assertions of experiencing skin disorder symptoms since active service, as noted above, the Board finds that the Veteran's reports of continuous symptomatology of a skin disorder are inconsistent with, and outweighed by, the other lay and medical evidence of record, and are not credible.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, while the Veteran now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the March 1972 service separation examination, he denied any history or complaints of symptoms of a skin disorder.  Specifically, the March 1972 service separation examination report reflects that the Veteran was examined and his skin was found to be clinically normal.  The Veteran's reported in-service history at the time of separation from service is more contemporaneous to service so is of more probative value than the more recent assertions made many years after separation from service.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding a Board decision giving higher probative value to a contemporaneous letter a veteran wrote during treatment than to subsequent assertion years later).

During the appeal period, the Veteran reported the onset of symptoms to different times.  Specifically, at the January 2002 VA outpatient treatment session he reported blisters appear at random times and has been occurring for 31 years, yet the next day in an addendum report, the Veteran asserted the recurrence of blisters for only the last three years.  Moreover, after a gap of approximately six years of complaints and/or treatment for skin disorder symptoms, the more recent VA outpatient treatment records and the October 2010 VA examination report show the Veteran's main contention was that his skin disorder began in service without reference or indication that the symptoms were of long-standing duration.  These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since separation from service.  See Madden, 125 F.3d at 1481; Caluza, 7 Vet. App. at 512 (upholding Board's finding that a veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board further finds that the weight of the evidence demonstrates the Veteran's post-service diagnosed skin disorder, to include fungal dermatitis and tinea pedis, is not related to active service.  After conducting the physical evaluation of the Veteran's skin and thoroughly reviewing the Veteran's claims file, to include VA outpatient treatment records from the VAMC in Loma Linda, the October 2010 VA examiner opined "it is not likely the Veteran's current condition is related to the skin conditions that he was treated for in the military."  The examiner explained that the current skin conditions are secondary to a fungal infection, particularly trichophyton mentagrophytes.  The examiner also noted the Veteran's in-service treatment for contact dermatitis in his hand secondary to working around solvents in August 1970 and for a boil treated with an I&D procedure and antibiotics in December 1970 for which the Veteran reported he was bitten by a spider.

On the question of relationship of a skin disorder to service, the most probative nexus opinion on file, specifically the October 2010 VA examination report, weighs against the claim.  This opinion is considered competent and of higher probative value because it is factually accurate, supported by a sufficient rationale, and based on current examination findings and review of the complete record.  

Based on the evidence of record, the weight of the competent evidence demonstrates no relationship between the Veteran's post-service diagnosed skin disorder and active service, including no credible evidence of continuity of symptomatology of a skin disorder since separation from service which would serve either as a nexus to service or as the basis for a medical nexus opinion.  Therefore, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for a skin disorder, and outweighs the Veteran's more recent contentions regarding post-service symptoms of a skin disorder since separation from service. 

For the reasons and bases discussed above, the Board finds that a preponderance of the evidence is against the claim for service connection for a skin disorder, including as a presumptive disorder, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for a skin disorder is denied.




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


